Case: 11-20043     Document: 00511573815         Page: 1     Date Filed: 08/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 16, 2011
                                     No. 11-20043
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN ENRIQUE NUNEZ-RUBIO, also known as Juan Cesar Enrique Nunez-
Rubio, also known as Juan Enrique Nunez Rubio, also known as Juan Cesar
Nunez-Rubio,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-698-1


Before HIGGINBOTHAM, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Juan Enrique Nunez-
Rubio has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Nunez-Rubio has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20043   Document: 00511573815   Page: 2   Date Filed: 08/16/2011

                               No. 11-20043

as Nunez-Rubio’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.      Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                     2